Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments, see pages 13-14 of the remarks, filed 12/29/2020, with respect to the rejections of claims 1 and 9 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  The rejections of claims 1-9 under 35 USC 102 and 103 have been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an image pickup apparatus comprising a bonded convex lens configured to allow the light emitted from the first convex power section and the light emitted from the second convex power section to pass in parallel, wherein the first optical path forming optical system, the second optical path forming optical system, the first convex power section, the second convex power section, the aperture 

Claim 9 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an endoscope apparatus comprising an image pickup apparatus, the image pickup apparatus comprising a bonded convex lens configured to allow the light emitted from the first convex power section and the light emitted from the second convex power section to pass in parallel, wherein the first optical path forming optical system, the second optical path forming optical system, the first convex power section, 

Claim 11 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical adapter comprising a bonded convex lens configured to allow the light emitted from the first convex power section and the light emitted from the second convex power section to pass in parallel, wherein the first optical path forming optical system, the second optical path forming optical system, the first convex power section, the second convex power section, the aperture member, and the 

Claims 2-8 and 10 are allowable for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872